Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant’s amendment dated 02/22/2021 in which claims 1, 2, 5, and 10 were amended, and claims 15-20 were withdrawn were added has been entered of record. Currently, claims 1-20 are pending in light of the amendment.

EXAMINER'S AMENDMENT
	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 15-20 are cancelled.
	
Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-20 directed to a group non-elected without traverse.  Accordingly, claims 15-20 have been cancelled.


Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance: Claims 1-14 are allowable.
The prior art is silent with respect to:
The amendments found in claims 1 and 10 in combination with other limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Lappas whose telephone number is (571) 270-1272.  The examiner can normally be reached on M-F 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON LAPPAS/Primary Examiner, Art Unit 2827